IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 V.A.P.,                                      : No. 50 WM 2018
                                              :
                      Petitioner              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 KATHRYN HENS-GRECO, NANCY                    :
 AQUINO, RAMONA TROY, RAETONE                 :
 MCKENZIE,                                    :
                                              :
                      Respondents             :


                                        ORDER



PER CURIAM

       AND NOW, this 3rd day of August, 2018, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Habeas Corpus and the Application for

Immediate Hearing are DENIED. The Prothonotary is DIRECTED to strike the name of

the jurist from the caption.